     Case 2:18-cr-00019-JAM-KJN Document 71 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       UNITED STATES OF AMERICA,                     No. 2:18-cr-0019 JAM KJN P
12                       Respondent,
13            v.                                       ORDER
14       SAMMY DAVID DEWITT MORGAN,
15                       Movant.
16

17           Movant is a federal prisoner proceeding without counsel with a motion to vacate, set

18   aside, or correct his sentence pursuant to 28 U.S.C. § 2255. On October 19, 2020, movant filed a

19   motion to shorten time for respondent to file its reply to the § 2255 motion, which appears to

20   duplicate his September 24, 2020 request. As discussed below, plaintiff’s motion is denied.

21   Background

22           On October 23, 2018, movant, represented by counsel, pled guilty pursuant to a negotiated

23   plea agreement (ECF No. 25). On October 22, 2019, movant was sentenced to 153 months in

24   federal prison, and judgment was entered. On May 4, 2020, movant filed a pro se appeal, which

25   the Court of Appeals for the Ninth Circuit dismissed as untimely. (ECF No. 57.) The Bureau of

26   Prisons projects movant’s release date as January 29, 2029.1

27
     1
      The Court may take judicial notice of public records available on online inmate locators. See
28   United States v. Basher, 629 F.3d 1161, 1165 (9th Cir. 2011) (taking judicial notice of Bureau of
                                                     1
     Case 2:18-cr-00019-JAM-KJN Document 71 Filed 10/21/20 Page 2 of 2


 1            On July 15, 2020, movant filed the instant § 2255 motion. On September 15, 2020,
 2   respondent was granted an extension of time until December 8, 2020, in which to file its response.
 3   Discussion
 4            Movant contends that his imprisonment is illegal, essentially re-arguing the merits of his
 5   underlying § 2255 motion in which he contends, inter alia, that sentencing enhancements were
 6   wrongfully imposed. It is not appropriate for the court to address the merits of the § 2255 motion
 7   at this time. But in any event, the undersigned does not find good cause to advance the briefing
 8   on the § 2255 motion. The motion is denied.
 9            Accordingly, IT IS HEREBY ORDERED that the motion (ECF Nos. 67, 70) is denied.
10   Dated: October 20, 2020
11

12

13   /morg0019.den2


14

15

16

17

18

19
20

21

22

23

24

25

26

27

28   Prisons’ inmate locator available to the public).
                                                         2
